DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is responsive to the Request for Continued Examination filed on 12/14/2021 which refers to claim amendments filed on 11/24/2021. Claim 1 has been amended. Claims 1-6 are pending in this office action, of which claims 1 is independent claim.

Terminal Disclaimer
The terminal disclaimer filed on 9/21/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of prior patents has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, see page 4-5, filed 11/24/2021, with respect to the rejection of claims 1-6 under 35 USC 103 has been fully considered but are not persuasive.
Examiner, in her previous office action, gave a detailed explanation of claimed limitation and pointed out exact locations in the cited prior art. 
Examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification.  See MPEP 2111 [R-1]
	Interpretation of Claims-Broadest Reasonable Interpretation
	During patent examination, the pending claims must be ‘given the broadest reasonable interpretation consistent with the specification.’  Applicant always has the opportunity to 
 
Applicant argues:
a.	Neither cited reference discloses a system meeting the new limitation "wherein the responses include one or more of publishing offers, providing incentives, making available intelligent chat, and providing social media sharing in real time based on the user's behavioral pattern." as in claim 1 (page 4). 

In response to applicant's argument a:  Bove teaches the amended limitation in para 0061-0063 with reference to Fig. 2B that as in step 242, a status indicator for the identified consumer is checked. This status indicator indicates whether the consumer needs to be notified of new proposals (i.e., offers). In one embodiment, this status indicator is stored as part of the user record. In another embodiment, this status indicator is another cookie contained in the Cookie header. For example, in one embodiment, the status indicator may be one of four different cookies: (1) a "View Now" cookie, which is a session cookie that indicates the consumer has selected to view proposals during this session; (2) a "View Later" cookie, which is a session cookie that indicates the consumer has selected not to view proposals during this session; (3) a "Thirty Days" cookie, which is a permanent cookie (with a thirty day expiration) that indicates the consumer has selected to not view any proposals for a month; and (4) a 
See also para 0065 for a determination is made whether or not to provide a notification of proposals in step 244. If not, control passes to step 248. If so, control passes to step 246. In a cookie status embodiment, step 244 checks whether a status cookie is present and whether the current user is a consumer with proposals. If no status cookie is present and the current user is a consumer with unviewed proposals, this indicates that a notification of proposals needs to be provided.
In view of the above, the examiner contends that all limitations as recited in the claims have been addressed in this Action.  For the above reasons, Examiner believed that rejection of the last Office action was proper.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
The claims recite a computer-based system configured to calculate one or more responses based on information relating to one or more of the user, the user's device, or the user's behavioral patterns when interacting with the webserver system, wherein the responses include one of more providing social media sharing in real time based on the user's behavioral 
This judicial exception is not integrated into a practical application because the claim recites additional elements “a website lead generation server system”, “at least one processor ”, “memory”, “a webserver system”, “a database” and “user’s device” in claim 1. The website lead generation server system including at least one processor and memory, operatively coupled to a webserver system and a public network, having a database that stores behavioral data associated with a plurality of users and one or more responses are displayed at the user’s devices. These are amounts to extra-solution activity for the claimed system and are recited at a high level of generality (i.e., calculate, provide, receive, provide and update). Accordingly, this additional limitation does not integrate the abstract idea into a practical application because it 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements recited in the claims amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer system cannot provide an inventive concept. Therefore the claim is not patent eligible.

As to claims 2-6, there is no indication that the element (update the database with behavioral patterns of the user when interacting with the webserver system, a webserver interface including a graphical toolbar, a chat server to query user behavioral information, behavioral data patterns stored in the database, one or more responses display at the user’s display) improves the functioning of a computer or improve any other technology. It merely provides conventional computer implementation. Therefore, the claims do not amount to more than the abstract idea.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-6 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Bove et al., US 20020107776 A1 (hereinafter “Bove”).

As to claim 1,
Bove teaches a computer-based system for generating website leads (Bove, para 0032, The server 120 provides an anonymous lead generation system in connection with database searching services. The anonymous lead generation system is implemented with software, which is part of the server engine 122, and the web pages 124), comprising: 
a website lead generation server system including at least one processor and memory (Bove, para 0032 and Fig. 1, server 120), operatively coupled to a webserver system and a 5public network (Bove, Fig. 1 server engine 122 and network 100), having a database that stores behavioral data associated with a plurality of users (Bove, Fig. 1 user database 126. Para 0034, The user database 126 stores user records containing information relating to registered consumers, unregistered consumers who have accessed the server 120, and business experts (e.g. real estate agents, or real estate offices)), wherein the behavioral data includes a user’s click pattern and path on the webserver system (Bove, para 0011, search information (i.e., behavioral data) of the consumers and business experts are stored in the database with para 0035 for the search criteria data includes search dates, areas of interest, type of property, and price range, while post-search browsing data includes search-results' detailed description pages viewed and Multiple Listing Service ("MLS") numbers saved. The information for registered consumers further includes additional information, such as name, contact information (e.g. e-mail address), user name and password. The information for business experts includes name, contact information, company/gateway association/affiliation, if any, and business areas of specialty with para 0060 for a new user record is created, including a new user identifier. Following this, a Cookie is planted in the requesting device in step 236, before the process moves on to step 240. Note that in one embodiment, step 236 merely ensures that when the next response is sent to the requesting device (i.e., path information), this response has a Set-cookie header, which includes the user identifier), wherein the website lead generation server system is configured to: 
calculate one or more responses based on information relating to one or more of the user, the user's device, or the user's behavioral patterns when interacting with the webserver system (Bove, para 0063 and Fig. 2B for in step 242, a status indicator for the identified consumer is checked. This status indicator indicates whether the consumer needs to be notified of new proposals. In one embodiment, this status indicator is stored as part of the user record. In another embodiment, this status indicator is another cookie contained in the Cookie header. For example, in one embodiment, the status indicator may be one of four different cookies: (1) a "View Now" cookie, which is a session cookie that indicates the consumer has selected to view proposals during this session; (2) a "View Later" cookie, which is a session cookie that indicates the consumer has selected not to view proposals during this session; (3) a "Thirty Days" cookie, which is a permanent cookie (with a thirty day expiration) that indicates the consumer has selected to not view any proposals for a month; and (4) a "Never" cookie, which is a permanent cookie (with a ten year expiration) that indicates the consumer has selected to not view any proposals ever with para 0065 for a determination is made whether or not to provide a notification of proposals in step 244. If not, control passes to step 248. If so, control passes to step 246. In a cookie status embodiment, step 244 checks whether a status cookie is present and whether the current user is a consumer with proposals. If no status cookie is present and the current user is a consumer with unviewed proposals, this indicates that a notification of proposals needs to be provided),
wherein the responses include one or more of publishing offers, providing incentives, making available intelligent chat, and providing social media sharing in real time based on the user's behavioral pattern (Bove, Fig. 2B and para 0063 for in step 242, a status indicator for the identified consumer is checked. This status indicator indicates whether the consumer needs to be notified of new proposals (i.e., offers). In one embodiment, this status indicator is stored as part of the user record. In another embodiment, this status indicator is another cookie contained in the Cookie header. For example, in one embodiment, the status indicator may be one of four different cookies: (1) a "View Now" cookie, which is a session cookie that indicates the consumer has selected to view proposals during this session; (2) a "View Later" cookie, which is a session cookie that indicates the consumer has selected not to view proposals during this session; (3) a "Thirty Days" cookie, which is a permanent cookie (with a thirty day expiration) that indicates the consumer has selected to not view any proposals for a month; and (4) a "Never" cookie, which is a permanent cookie (with a ten year expiration) that indicates the consumer has selected to not view any proposals ever);
10provide the one or more responses for display at the user's device (Bove, para 0078 for The response includes a page that contains the details of the identified proposal. An example of such a proposal details page is shown and described in connection with FIG. 3C); 
receive information from the user (Bove, para 0063, in one embodiment, the status indicator may be one of four different cookies: (1) a "View Now" cookie, which is a session cookie that indicates the consumer has selected to view proposals during this session); 
provide the information received from the user to a predetermined recipient (Bove, para 0065-0066, 0055, in one embodiment, if the information relates to a particular business expert, then the user identifier for this business expert is included in the user record.  For example, in a home-sales embodiment, whenever a consumer requests that an MLS number for one of the homes found in a search be saved and the listing agent for this MLS number is a registered Realtor.RTM., then the user identifier for this Realtor.RTM.  is included in the user record); and 
update the database with the information received from the user (Bove, para 0055, whenever a consumer requests that an MLS number for one of the homes found in a search be saved and the listing agent for this MLS number is a registered Realtor.RTM., then the user identifier for this Realtor.RTM.  is included (i.e., update) in the user record. See also para 0063-0065).  

As to claim 2,
Bove teaches the website lead generation server system 15is further configured to update the database with behavioral patterns of the user when interacting with the webserver system (Bove, para 0035 and 0046 and Fig. 2, in step 206, the search criteria are stored. In one embodiment, these search criteria are stored in the user database 126 in the user record associated with the user identifier for the requesting consumer. Because multiple searches (i.e., behavioral patterns) in different areas may occur, this user record is designed to handle multiple values for the search criteria. In step 208, a prospect for the requesting consumer is created or modified, depending upon whether a prospect is already in existence for this consumer).  

As to claim 3,
Bove teaches the webserver system further includes a graphical toolbar operatively coupled to the website lead generation server via a webserver interface (Bove, para 0028, The plurality of search-requestor access devices 140 are any network-enabled devices capable of presenting a user interface having control inputs that effectuate network communications when selected. Examples of such control inputs include hyperlinks and submit buttons on Hypertext Markup Language/Extensible Markup Language ("HTML/XML") forms).  

20As to claim 4,
Bove teaches a chat server system operatively coupled to the webserver system and the website lead generation server and wherein the chat server system is configured to query the (Bove, para 0080, an initiation of contact by a consumer also affects the prospect for that consumer. For example, opening a chat session with a particular business expert may temporarily make the prospect for the initiating consumer inactive (since the consumer has expressed an interest in using that particular business expert), thereby giving the particular business expert a window of opportunity with the particular consumer).  

As to claim 5,
Bove teaches the database includes behavioral data 25patterns related to the user's interaction with all websites operatively coupled to the website lead generation server (Bove, para 0034-0035, The user database 126 stores user records containing information relating to registered consumers, unregistered consumers who have accessed the server 120, and business experts (e.g. real estate agents, or real estate offices). For example, in one embodiment, the search criteria data includes search dates, areas of interest, type of property, and price range, while post -search browsing data includes search-results' detailed description pages viewed and Multiple Listing Service ("MLS") numbers saved).  

As to claim 6,
Bove teaches the one or more responses for display at the user's device are generated from the behavioral data associated with said user in the website lead generation server system (Bove, Fig.2 and para 0051-0052, in a home-sales embodiment, search criteria that specify one or more MLS numbers (i.e., behavioral) indicate that the search requester is either a Realtor.RTM. or already working with a Realtor.RTM. who gave them that information. Thus, there is no need to create or modify a prospect with para 0052 for if the request is determined in step 204 to be for viewing or processing of search results generated from a prior search request (i.e., behavioral data), the process moves from step 204 to step 214).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The reference Chourey et al. (US 20130191208 A1) discloses a method and system for analyzing marketing campaigns for increasing visitors' interactions with a webpage. A plurality of landing pages are created, each being associated with a different marketing campaign. Visitors that access the web site are assigned to a progression level (e.g., "Anonymous"; "Converted"; "Qualified") based on their interactions with the web site. Specific marketing campaigns are credited with progression-level increases, based on which landing page a visitor accessed prior to a progression-level increase. Values of statistics are generated for multiple marketing campaigns based on the credits. The values of the statistics can be simultaneously presented to a user, such that the user may compare the efficacy of multiple campaigns.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARGIS SULTANA whose telephone number is (571)272-6350. The examiner can normally be reached Monday to Thursday 8:30am to 4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571 272 0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



1/15/2022

/NARGIS SULTANA/Examiner, Art Unit 2164